UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                               SECH'f
                                                                                  FILED WITH THE
                                                                                  COURT SE'URITY OFFICER
                                UNITED STATES DISTRICT COURT	                     CSO:              tl~
                                                                                  DATE:   7rf~~+--__
                                FOR THE DISTRICT OF COLUMBIA

HAMOUD ABDULLAH HAMOUD
HASSAN AL WADY,

                  Petitioner,                           Civil Action No.:   08-1237 (RMU)

                  v.                                    Re Document No.:    137

BARACK OBAMA et al.,

                  Respondents.


                                     MEMORANDUM OPINON


                       GRANTING IN PART AND DENYING IN PART THE PETITIONER'S
                                MOTION FOR ADDITIONAL DISCOVERY

                                        I. INTRODUCTION

       This case comes before the court on the motion for additional discovery filed by

petitioner Hamoud Abdullah Harnoud Hassan Al Wady (ISN 574). The petitioner seeks the

production of certain materials that he contends he is entitled to under the amended Case

Management Order ("CMO"), I which governs the government's discovery obligations in these

habeas proceedings. For the reasons stated below, the court grants in part and denies in part

these requests.



                                            II. THECMO

       By way of background, § I.D.1 of the CMO requires the government to "disclose to the

petitioner all reasonably available evidence in its possession that tends materially to undermine

the information presented to support the government's justification for detaining the petitioner."

       Judge Hogan issued the Case Management Order on November 6, 2008. Judge Hogan then
       issued an Order amending the November 6,2008 Case Management Order on December 16,
       2008. Finally, this court issued an Omnibus Order regarding the Case Management Order on
       April 23, 2009. The court refers to the integrated Case Management Order as the CMO.


                                               St3CRR't'
                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                              SJ!:CItE't'

CMO § LD.I. Section I.E. 1 requires the government, upon the petitioner's request, to provide

three categories of information, provided the information is reasonably available. Id. § I.E. 1;

Omnibus Order (Apr. 23, 2009) (reading the "reasonably available" requirement into § I.E. I).

These three categories of information are:

       (1) any documents and objects in the government's possession that the
       government relies on to justify detention; (2) all statements, in whatever form,
       made or adopted by the petitioner that the government relies on to justify
       detention; and (3) information about the circumstances in which such statements
       of the petitioner were made or adopted.

CMO § LE.I.

       Section LE.2 of the CMO provides for the disclosure of materials upon a showing of

good cause by the petitioner. Id. § I.E.2. A request for information under this provision must be

narrowly tailored, specify the discovery sought and explain why the request, if granted, would

likely produce evidence that demonstrates that the petitioner's detention is unlawful. See id. If

the petitioner's request satisfies these criteria, the government must offer specific facts

explaining how the request, if granted, would place an undue burden on the government. See id.;

Omnibus Order (Apr. 23, 2009).

       The CMO defines "reasonably available evidence" as "evidence contained in any

information reviewed by attorneys preparing factual returns for all detainees; it is not limited to

evidence discovered by the attorneys preparing the factual return for the petitioner." CMO

§ I.D.l. As this court has clarified, "reasonably available evidence" also includes "information

compiled pursuant to Executive Order 13,492; detainees' medical records; and information

within the possession or control of the director of the Joint Intelligence Group of the Joint Task

Force-Guantanamo." Omnibus Order (Apr. 23,2009); see also In re Guantanamo Bay Detainee

Litig., No. 08-0442 (D.D.C. June 10,2009) (Order) (denying the government's motion to




                                                  2
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                     UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                                SECIffi't'


 reconsider numerous orders holding that materials assembled as part of Executive Order 13,492

 are "reasonably available"). With these standards in mind, the court turns to the petitioner's

 motion.



                                            III. ANALYSIS


           A. All Interview Reports    0'-      the Government's "Complete File" on

               _ a n d a Declaration Detailing the Government's Efforts to

                    Identify Exculpatory Information Regarding that Detainee


           According to the petitioner, the government bases several of the central allegations in its

 factual return on statements made by fellow Guantanamo detainee •

 ( I S . Petr's Mot. at 3-4. The petitioner contends that although allegations made by

~re referenced in only two paragraphs of the factual return, he is the only witness who

 has alleged that the petitioner was ever involved in any fighting against the United States. [d.

           Earlier this year, the government produced to the petitioner a packet of information

 containing impeachment evidence regarding_including information about his prior

 criminal history, information concerning his psychiatric problems and reports from government

 agents expressing doubt as to the reliability of information obtained from him. Id. at 4-5 & Ex.

 A. The petitioner, however, alleges that in violation of § 1.0.1 of the CMO, the government has

 not produced all of the exculpatory information regarding_that is reasonably available.

 ld. at 5. Specifically, the petitioner has identified several documents that allegedly undermine

~redibility but were not produced in this case: (1) an "Intel Value Assessment"
 containing additional information regarding_criminal history and psychological

 instability, id., Ex. C; (2) interrogation reports reflecting inducements offered to _           id.,

 Exs. 0 & E; and, (3) a June 2007 warning by the Office of Administrative Review of the




                                                    3
                                     UNCLASSIFIEOIlFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                                SECRET



Detention of Enemy Combatants ("OARDEC") about·                           redibility, referenced in a

January 30, 2009 memorandum opinion by Judge Leon, id. at 7 (citing El Gharani v. Bush, No.

05-429 (Jan. 30,2009) (Mem. Op.».

       The petitioner contends that in light of the government's failure to comply with its

disclosure obligations, the court should order the government to produce its "complete file" on

_including all interview reports o f _ i n its possession,2 regardless of whether

they pertain to the petitioner. Petr's Mot. at 7-8, 12. In addition, the petitioner requests an order

requiring the government to provide a declaration detailing its procedures for identifying

exculpatory information regarding~xplaining why that search did not produce the

exculpatory information originally omitted and explaining what steps it is taking to prevent

further omissions. Id. at 8_9. 3

        The government maintains that it conducted a search for all reasonably available

exculpatory information regarding_and made two separate productions of such

materials to the petitioner. Govt's Opp'n at 5-6. Although the government acknowledges that it

did not produce to the petitioner the documents identified in his motion, it suggests that the

documents are not "material" to this litigation and that it had already provided to the petitioner

the exculpatory information contained in those documents. Id. at 6-8. Furthermore, it argues

that the petitioner's broad request for all reports of interrogations o~regardless of

whether they concern the petitioner, is not justified by any provision of the CMO. Id. at 6-7.




        Specifically, the petitioner seeks the twenty-four FBI interrogation reports ("FD-302s") and
        twenty-seven Intelligence Infonnation Reports ("IIRs") referenced in the Intel Value Assessment,
        as well as any additional reports prepared after the creation of the Intel Value Assessment. See
        Petr's Mot. at 7-8.

        In the alternative, the petitioner requests that the court hold a hearing during which government
        counsel would be "required to justify their blatant dereliction." Petr's Reply at 5.


                                                    4
                                     UNCLASSIFIEDIlFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                            ~I!CIttT



       In addition, the government contends that the petitioner has not shown good cause for the

requested declaration. Id. at 7-9. The fact that the documents were produced in other cases, the

government argues, demonstrates that it has not been "hiding" documents. Id. at 9.

Furthermore, the government states that the requested declaration would be "redundant," as the

government has already filed certifications regarding its production of exculpatory information.

Id.

       It is, by now, well-established that evidence undermining the reliability of statements

made by detainee accusers on whom the government relies constitutes materially exculpatory

evidence that must be produced under § 1.0.1 of the CMO. See Bin Attash v. Obama, 628 F.

Supp. 2d 24, 40 (D.D.C. 2009) (noting that "if the government intends to rely on the statement of

any witness to justify holding the petitioner, it must produce any reasonably available evidence

that would undermine the credibility of that witness's statement"); Al-Ghizzawi v. Obama, 600 F.

Supp. 2d 5, 7-8 (D.D.C. 2009) (ordering the government to disclose documents relating to "the

accuser's mental health, the accuser's alleged substance-abuse problem, inducements or

promises of favorable treatment made to the accuser ... and the total number of detainees about

whom the accuser provided information to the Government"); Al-Adahi v. Obama, 597 F. Supp.

2d 38, 43 (D.D.C. 2009) (observing that "the term 'exculpatory evidence' includes any evidence

of abusive treatment, torture, mental incapacity, or physical incapacity which could affect the

credibility and/or reliability of evidence being offered"); Al-Mithali v. Bush, 2009 WL 71517, at

*1 (D.D.C. Jan. 9,2009) (ordering the government to produce all materially exculpatory

evidence in its possession, "including any evidence or information that undercuts the reliability

and/or credibility of the government's evidence ... such as evidence that casts doubt on a

speaker's credibility"); see also Al Odah v. United States, 559 F.3d 539,546 (D.C. Cir. 2009)




                                                 5
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                                St?;CttE'f


 (observing that "[i]nfonnation that is exculpatory, that undermines the reliability ofother

 purportedly inculpatory evidence, or that names potential witnesses capable of providing

 material evidence may all be material") (emphasis added).

        The petitioner has identified at least three documents that fall within this category of

 automatic disclosure but were not produced by the government. The two interrogation reports

 identified by the petitioner, Petr's Mot., Exs. D & E, reflect inducements offered t o _ i n

 exchange for his cooperation and are therefore material to~redibility, see Bin
                                4



 Attash, 628 F. Supp. 2d at 40 (noting that exculpatory evidence includes any evidence of

 "inducements offered to a third party before or during the interrogation in which the statement

 was made"); Al-Ghizzawi, 600 F. Supp. 2d at 7-8 (requiring the disclosure of "inducements or

 promises of favorable treatment made to the accuser"). Moreover, the June 2007 OARDEC

 warning referenced in Judge Leon's opinion plainlY falls within the automatic disclosure

 requirements of § J.D.! and should have been produced. Judge Leon expressly referenced this

 warning in concluding t h a t _ i s not a credible witness. See El Gharani, No. 05-0429

 (D.D.C. Jan. 30, 2009) (Mem. Op.) (noting that the documents submitted "raise serious questions

 about the credibility and reliability of_uncorroborated statements"). Indeed, having

 reviewed the OARDEC warning in connection with another habeas case before this court, it is

 abundantly clear to the court that this document materially Wldennines the credibility of

_	          In light of the government's reliance on allegations made b y _ t o justify the

 petitioner's detention, its failure to produce those documents in this case constitutes a failure to

 comply with § J.D.! of the CMO.

 4
                                                         interro ation re art which recommends offering
                                                                                    Petr's Mot., Ex. E.
         Likewise, the petitioner has submitted an interrogation memorandum, which notes that "it is also
         very useful to remind _          that being truthful will help get him back to his family as soon
         as possible." Id., Ex. D.


                                                     6
                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                             ~~eM:'f



         Perhaps the most troubling aspect ofthe government's noncompliance is the oddly

cavalier attitude it displays in its opposition toward its disclosure obligations under the CMO.

The government appears to argue that because the petitioner happened to acquire these

exculpatory documents as a result of their disclosure in other habeas cases, he cannot complain

because "he has the information, which he is now free to use to discredit •                , Govt's

Opp'n at 9. It is, however, the government's obligation to disclose exculpatory infonnation

within its possession, see CMO § LD.l, not the petitioner's duty to ferret out exculpatory

infonnation produced in other cases. Likewise, given the government's failure to produce

exculpatory documents falling plainly within the scope of § 1.0.1, the argument that a

declaration detailing the government's efforts to identify exculpatory information would be

"redundant" because the government has already provided such declarations in the past reflects a

disquieting cynicism that has no place in this litigation. The fact that the government failed to

produce exculpatory documents, despite having certified its efforts to produce exculpatory

infonnation, does not lead to the inference that a subsequent certification would be redundant,

but rather, raises the possibility that any such prior certifications were mistaken, incomplete or

false.

         Accordingly, the court orders the government to conduct an additional search for

exculpatory infonnation regarding_that was not produced in this case, including, but

not limited to, a review of all exculpatory infonnation regarding_disclosed in

connection with any other detainee habeas case. In addition, the government will file a

declaration describing the procedures used to identify exculpatory infonnation regarding

~d certifying the completeness of those efforts.




                                                 7

                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                             SE€Rf3~



        The court, however, declines at this time to order the production of all interview reports

of~r the govermnent's "complete file" on that detainee. These requests seek the

production of materials not covered by § J.D.!, as the petitioner has made no showing that every

one of these reports or every document in the govermnent's file o n _ i s materially

exculpatory. See CMO § LD.I; AI-Ghizzawi, 600 F. Supp. 2d at 8 (denying the petitioner's

request for the production of "the complete file" on third-party accusers). Nor has the petitioner

demonstrated that these requests are narrowly tailored, specific or likely to produce exculpatory

information so as to warrant disclosure under § I.E.2 of the CMO. If, however, following the

govermnent's additional search for exculpatory infonnation and the filing of the required

declaration, the petitioner submits evidence that the government has failed to comply with the

CMO, the court may reconsider its denial of the petitioner's requests.

                   B. All Medical and Psychological Records for •

       Pursuant to § LD.I of the CMO, the petitioner seeks the production of all medical and

psychological records f o r _ Petr's Mot. at 10-11. The petitioner states that although the

government has produced some evidence regarding _ m e d i c a l and psychological

condition, there is exculpatory information in this area that was not produced in this case but was

disclosed in other cases and obtained independently by counsel. Id.

       The government responds that the requested infonnation exceeds the scope of § LD.!,

and that the petitioner has not demonstrated good cause justifying the disclosure of all of

_ m e d i c a l and psychological records under § I.E.2. Govt's Opp'n at 9-10.

Nonetheless, the government represents that it will disclose all of_medical and

psychological records to the petitioner, so long as the court enters an order prohibiting the




                                                 8
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                               SECRET

sharing of these records with other habeas counselor the use of such records in other habeas

cases. Id. at 10.

        In light of this representation, the court will issue the nondisclosure order requested by

the government and directs the government to produce the medical and psychological records

sought by the petitioner. See Hatim v. Obama, No. 05-1429 (Aug. 13,2009) (Mem. Order).

                    C. All Information Regarding _Criminal History

        The petitioner contends that although the government has provided some infonnation

regarding_prior criminal history, its production has been incomplete. Petr's Mot. at

11-12. Pursuant to § LO.l, the petitioner requests the production of all information in the

government's possession in all forms regarding _               criminal record. Id.

        The government responds that the undisclosed evidence of~riminal history

that the petitioner cites concerns arrests for motorcycle and car theft in 1994 and 1995, when

_         was twenty-one years old, and a report that _            was apprehended for trying to

enter Saudi Arabia illegally the following year. Govt's Opp'n at 11. The government contends

that these incidents, which took place long before the petitioner made the statements on which

the government now relies, are not probative of~redibility and are therefore not

materiallyexculpatory.s Id. The government argues that the petitioner's request for all

infonnation regarding_criminal records is a fishing expedition that should not be

allowed absent good cause. Id. at 12.

        Although evidence ofW[·• • • •prior convictions is probative of the issue of his

credibility, cf   FED.   R. EVlD. 609, the petitioner's request for all evidence regarding_

criminal history, unqualified by any date or subject-matter restrictions, seeks infonnation that is

        The government draws an analogy to Federal Rule of Evidence 609, which provides that a prior
        criminal conviction may be used to impeach a non-party witness ifthe crime was punishable by
        more than one year of imprisonment or involved a false statement. FED. R. EVID. 609.


                                                   9
                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                              S~Cti't'



not materially exculpatory and thus falls beyond the scope of § I.D.1. Accordingly, absent a

showing of good cause under § I.E.2, the petitioner's request for all evidence regarding

_           criminal history is denied. The parties are directed to meet and confer in a good faith

effort to reach a compromise on this issue.

                            D. Evidence Regarding Bounties or Fees

       Pursuant to § J.D. 1, the petitioner requests all evidence regarding any bounties or fees

paid in connection with the petitioner's apprehension, transfer or investigation. Petr's Mot. at

13-14. The government asserts that such evidence is not material, but acknowledges that this

court has previously rejected that position in other litigation. Govt's Opp'n at 13.

       As this court and others have ruled, § I.D.1 of the CMO demands the production of any

such evidence. See Rabbani v. Obama, 2009 WL 995797, at *3 (D.D.C. Apr. 7,2009); Hatim v.

Obama, No. 05-1429 (Jan. 7,2009) (Mem. Order); accord A/-Ansi v. Obama, 2009 WL

2600751, at *4 (D.D.C. Aug. 20, 2009) (Kessler, J.); Bin Sa 'Ado un A/sa 'ary v. Obama, 631 F.

Supp. 2d 9, 16 (D.D.C. 2009) (Lamberth, 1.). Accordingly, the government is ordered to produce

any such evidence that is reasonably available.

       E. All Forms of the Petitioner's Statements on Which the Government Relies

       The petitioner contends that under § I.E. 1(2), the government should be ordered to

disclose all forms of any statement by the petitioner on which it relies to justify his detention.

Petr's Mot. at 14. The government asserts that it should only be required to produce those

versions of a statement on which it relies, but acknowledges that this court has previously

rejected this interpretation. Govt's Opp'n at 13. Indeed, this court and others have held that §

I.E.1 (2) demands the production of all forms of any statement made by the petitioner on which

the government relies. See Hatim v. Obama, No. 05-1429 (Feb. 17,2009) (Mem. Order); accord




                                                  10

                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                             S"ECItll'f

Abdullah v. Bush, 2009 WL 3080507, at *2 (D.D.C. Sept. 28,2009) (Roberts, J.); Anam v.

Obama, 2009 WL 1322637, at *1 (D.D.C. May 11,2009) (Hogan, J.); Al Odah v. United States,

2009 WL 382098, at *1 (D.D.C. Feb. 12,2009) (Kollar-Kotelly, J.); Zaid v. Obama, 596 F.

Supp. 2d 11, 12 (D.D.C. 2009) (Bates, J.). Accordingly, the government shall produce all fonns

of any statements made by the petitioners, including any records, transcripts, translations and

contemporaneous notes or records, on which it relies and that are reasonably available.

        F. Declarations Regarding the Circumstances of the Petitioner's Statements

       The petitioner seeks an order requiring the government to provide declarations from the

individuals who interrogated the petitioner, detailing the circumstances of any such

interrogations. Defs.' Mot. at 16. Noting that this court issued such an order in another case, see

Hatim v. Obama, 05-1429 (May 15, 2009) (Order), the petitioner argues that such an order is

appropriate in this case under § 1.E.l(3) of the CMO, which requires the production of

"information about the circumstances in which ... statements of the petitioner [on which the

government relies] were made or adopted," CMO § 1.E.l(3)). The government points out that

after issuing the aforementioned order in Hatim, the court granted the government's motion for

re1iefupon reconsideration, see Hatim v. Obama, No. 05-1429 (Aug. 3, 2009) (Mem. Order), and

held that an order requiring declarations from government interrogators could be justified only

upon a showing of particularized need under § I.E.2, Govt's Opp'n at 13-14.

       The petitioner argues for the first time in his reply brief that his request for declarations

satisfies the requirements of § 1.E.2. See Petr's Reply at 6-7; see generally Petr's Mot. Because

the court will not consider arguments raised for the first time in a party's reply, see Ramer v.

United States, 620 F. Supp. 2d 90, 102 (D.D.C. 2009), the court denies his request for

declarations regarding the circumstances of his statements.




                                                 11
                                   UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                            SECItE'f


  G. All Statements Made by the Petitioner, Including Those on Which the Government

   Does Not Affirmatively Rely and Circumstances Information for Those Statements


       The petitioner requests the production of all forms of any of his prior statements,

including those on which the government does not affirmatively rely, as well as circumstances

information for those statements. Petr's Mot. at 17-18. The petitioner contends that the

government should disclose these statements because they may show nuances which would

explain any alleged inconsistencies in the petitioner's other statements on which the government

does rely, and because they may show that the consistencies far outweigh the inconsistencies. Id.

The government responds that such an order is not justified by any provision of the CMO.

Govt's Opp'n at 14-15.

       This sweeping request seeks infonnation that does not fall under any of the automatic

disclosure provisions of the CMO. See CMO §§ LD.l, LE.l. Nor has the petitioner

demonstrated that the request is narrowly tailored, specific or likely to produce exculpatory

infonnation. See id. § 1.£.2. Accordingly, the court denies this request.



                                      IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the petitioner's

motion for additional discovery. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 19th day ofNovember, 2009.



                                                      RICARDO M. URBINA
                                                     United States District Judge




                                                12
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE